Citation Nr: 1209375	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Pursuant to January 2010 substantive appeal, VA Form 9, the Veteran was scheduled for a hearing before a Veterans Law Judge in July 2011.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board has re-characterized the issue of entitlement to service connection for bipolar disorder to include the broader issue of entitlement to service connection for an acquired psychiatric disorder.  At present, the record contains a myriad of psychiatric diagnoses, to include bipolar disorder, adjustment disorder, mixed personality disorder, depression, and polysubstance disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to non-service-connected pension been raised by the record (see statement, April 7, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, this issue must be remanded for further development pursuant to the duty to assist.

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran claims that he suffers from an acquired psychiatric disorder as a result of his period of active service.  Specifically, the Veteran alleges, through his representative, that he was assigned to assist Navy scientists in finding a cure of sea sickness and safety measures for airmen who ejected from their aircraft.  During this research, the Veteran maintains that he was exposed to the torture of animals on high-speed sleds, as well as human subjects.  See Statement of Accredited Representative in Appealed Case, June 8, 2011, p. 2.

While the Veteran has been diagnosed with several psychiatric disorders since separation, to include bipolar disorder, adjustment disorder, mixed personality disorder, depression, and polysubstance disorder, his service personnel records are unavailable for review.  In a signed statement dated December 5, 2008, the Veteran contended that he had secret clearance to conduct these claimed experiments, and that he reported to a Naval Biodynamics Laboratory, located in a NASA base in New Orleans, Louisiana, in civilian clothes.  Per the Veteran, he witnessed the torture of animals during these tests in 1989 and 1990. 

He went on to state that, at the same facility, human subjects were tested as well.  One such experiment involved a human subject riding a motion simulator, while scientists watched the movement inside the simulator.  He claimed that these experiments resulted in his diagnosis of severe bipolar disorder.  The Veteran further claimed that he was given experimental drugs associated with motion sickness trials.  The Veteran maintained that his military records must contain this information to support his claim for service connection.

Here, the Veteran's service personnel records are missing from the claims file, and there is no evidence in the record to show that the RO has submitted a request for information to any service department custodian of records, in order to attempt to verify his claims.  Therefore, it is unclear as to whether there are official records that would document whether he took part in the testing of humans and/or animals during his period of active service.  As such, the RO/AMC should contact the National Personnel Records Center (NPRC), and, if necessary and appropriate, any other appropriate custodian of service department records and unit records such as the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), the Department of the Navy, etc., which might aid in locating the Veteran's service personnel records, or any other relevant records to determine whether the Veteran did, in fact, participate in animal or human trials. The RO/AMC should document all search attempts and any responses, and associate those documents with the claims file.

The Board also notes that the Veteran is in receipt of VA outpatient treatment for his psychiatric disorders.  The most recent report is dated December 18, 2008.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, VA outpatient records dated from December 19, 2008, through the present, if available, should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the J the National Personnel Records Center (NPRC), and, if necessary and appropriate, any other appropriate custodian of service department records and unit records such as the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), the Department of the Navy, etc., which might aid in locating the Veteran's service personnel records, or any other relevant records to determine whether the Veteran did, in fact, participate in animal or human trials.  The RO/AMC should document all attempts and any responses, and associate those documents with the claims file.  

2.  The RO/AMC shall associate with the Veteran's claims folder any outstanding VA treatment records from December 18, 2008, through the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining a VA examination, if appropriate, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



